
	
		II
		111th CONGRESS
		1st Session
		S. 2340
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  2-Acetylnicotinic acid.
	
	
		1.2-Acetylnicotinic
			 acid
			(a)In
			 generalHeading 9902.29.02 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 2-Acetylnicotinic acid) is amended by striking 12/31/2009 and
			 inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
